 CENTRAL MERCHANDISE CO.Central Merchandise Company, Inc. and Teamsters,General Drivers, Warehousemen & Helpers, Local968, affiliated with International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpersof America. Case 23-CA-7551September 26, 1979DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, AND TRUESDALEUpon a charge filed on June 12, 1979, by Team-sters, General Drivers, Warehousemen & Helpers,Local 968, affiliated with International Brotherhoodof Teamsters, Chauffeurs, Warehousemen & Helpersof America, herein called the Union, and duly servedon Central Merchandise Company, Inc., herein calledRespondent, the General Counsel of the National La-bor Relations Board, by the Regional Director forRegion 23, issued a complaint on June 18, 1979,against Respondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(aX5) and (1) and Section 2(6) and (7) of the Na-tional Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing beforean administrative law judge were duly served on theparties to this proceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on May 23, 1979, theUnion was duly certified' as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate;2and that, commencingon or about May 29, 1979, and at all times thereafter,Respondent has refused, and continues to date to re-fuse, to bargain collectively with the Union as theexclusive bargaining representative, although theUnion has requested and is requesting it to do so. Thecomplaint also alleges that Respondent has, sinceJune 8, 1979, refused to furnish the Union with infor-mation necessary for, and relevant to, the Union'sperformance of its function as bargaining representa-tive. On July 5, 1979, Respondent filed its answer tothe complaint admitting in part, and denying in part,the allegations in the complaint.I The certification was issued following a Board election in Case 23-RC4714.2 Official notice is taken of the record in the representation proceeding.Case 23-RC 4714, as the term "record" is defined in Secs. 102.68 and102.69(g) of the Board's Rules and Regulations, Series 8. as amended. SeeLTV Electrrystems, Inc.. 166 NLRB 938 (1967), enfd. 388 F.2d 683 (4th Cir.1968); Golden Age Beverage Co., 167 NLRB 151 (1967). enfd. 415 F.2d 26(5th Cir. 1969); Intertype Co. v. Penello, 269 F.Supp. 573 (D.C.Va., 1967):Follerr Corp., 164 NLRB 378 (1967), enfd 397 F.2d 91 (7th Cir. 1968): Sec.9(d) of the NLRA, as amended.On July 23, 1979. counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on July 30, 1979, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response tothe Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding. theBoard makes the following:Ruling on the Motion for Summary JudgmentIt its answer to the complaint and response to theNotice To Show Cause, Respondent admits that ithas declined to recognize and bargain with the Unionand that it has refused to furnish the Union with cer-tain requested information. However, Respondentjustifies its refusal to bargain by asserting that theBoard incorrectly decided the underlying representa-tion case.' In addition, Respondent asserts that its re-fusal to provide the requested information is based onits position that the underlying certification is errone-ous and that there are triable issues of fact as to therelevance of the requested information.Our review of the record, herein, including the rec-ord in Case 23-RC-4714, discloses that, pursuant to aStipulation for Certification Upon Consent Election,an election was conducted on December 15, 1978,and that the tally of ballots furnished the parties afterthe election showed 80 votes for, and 64 against, theUnion, with I challenged ballot. Respondent objectedto conduct affecting the results of the election on thegrounds that, during the preelection period, eligiblevoters were threatened with physical violence if theydid not vote for the Union and that material misrep-resentations of law and fact were made in the preelec-tion period. On February 27, 1979, the Regional Di-rector issued his report on objections to the election inwhich he recommended that the objections be over-ruled in their entirety. Thereafter, on March 2, 1979,Respondent filed a motion for reconsideration andhearing alleging that newly discovered evidence re-vealed that the union organizer was a convicted felon,that his employment violated the Landrum-GriffinAct, 29 U.S.C. §504 (1959), and that such illegal em-ployment upset the laboratory conditions necessaryfor a fair election. On March 15, 1979. the RegionalDirector denied Respondent's motion for reconsider-' Central Merchandising Company, Inc., Case 23 RC 4714 issued May 23.1979, not reported in bound volumes of Board Decisions.245 NLRB No. 35375 DECISIONS OF NATIONAL LABOR RELATIONS BOARDation and hearing on grounds that with due diligenceRespondent could have discovered the organizer'sbackground prior to the election. In addition, the Re-gional Director found that no evidence was submittedthat any court or Federal agency had held that theorganizer's current employment by the Union consti-tuted any violation of 29 U.S.C. §504. The RegionalDirector concluded, therefore, that this was not newlydiscovered evidence and that silence on the part ofthe Union concerning the organizer's backgroundcould not have destroyed the laboratory conditionsnecessary for a fair election. Respondent filed excep-tions to the report on objections on March 13, 1979,and a letter requesting special permission to appealthe Regional Director's denial of its motion for recon-sideration on March 19, 1979. In its exceptions, Re-spondent reiterated the contentions raised in its mo-tion for reconsideration of the Regional Director'sreport and recommendations, dated March 2, 1979,and further contended that the alleged misrepresenta-tions and threats had a substantial impact on the elec-tion and that the Regional Director's failure to directa hearing on Respondent's objections denied it dueprocess of law. On May 23, 1979, the Board adoptedthe Regional Director's findings and recommenda-tions, denied Respondent's request for special permis-sion to appeal the Regional Director's denial of itsmotion for reconsideration, and certified the Union.Subsequently, on or about May 29, 1979, the Unionrequested that Respondent meet for purposes of col-lective bargaining.Further, the Union, on or about May 29, 1979, re-quested, by letter, that Respondent furnish the fol-lowing information:I. A roster with all the names of employees inthe bargaining unit, their seniority dates, workclassification and wage rate.2. Number of paid holidays that companygives the employees in the bargaining unit.3. Vacation schedule for employees in the bar-gaining unit.4. If insurance is furnished by employer, acopy of the insurance booklet describing em-ployee benefits.5. Is insurance paid wholly by the company?If not, what portion is the employee required topay?6. Does the company furnish a pension planfor employees in the bargaining unit? If so, acopy of said plan and how it is funded.7. Any other benefits or bonuses furnished bythe company to employees.On June 8, 1979, Respondent refused to bargainwith the Union and to provide the requested informa-tion on the grounds that the Union was improperlycertified and, further, with respect to the requestedinformation, asserted that a hearing was necessary toresolve issues of relevancy.Counsel for the General Counsel asserts that allissues concerning the Union's certification were liti-gated and that the Union was properly certified. Healso asserts that the information requested pertains tobargaining unit employees, that such information ispresumptively relevant for purposes of collective bar-gaining, and that the burden, therefore, is upon Re-spondent to submit evidence to rebut this presump-tion of relevance. Thus, in the instant proceeding,Respondent has failed to plead any material fact suf-ficient to rebut the existing presumption of relevancy,and, thus, the General Counsel contends, no materialissue of fact exists warranting a hearing.Finally, Respondent contends that a hearing on itsobjections should be ordered. However, it is well set-tled that the parties do not have an absolute right to ahearing. Only when the objecting party presents a pri-mafacie showing of "substantial and material" issuesof fact concerning matters which would warrant theelection's being set aside does the right to an eviden-tiary hearing exist.4Absent arbitrary action, thisqualified right to a hearing satisfies all statutory andconstitutional requirements.5In this case, the Boardfully considered Respondent's objections and excep-tions and did not order a hearing, but instead adoptedthe Regional Director's recommendations that theobjections be overruled.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleging aviolation of Section 8(a)(5) is not entitled to relitigateissues which were or could have been litigated in aprior representation proceeding.6All issues raised by Respondent in this proceedingwere or could have been litigated in the prior repre-sentation proceeding, and Respondent does not offerto adduce at a hearing any newly discovered or previ-ously unavailable evidence, nor does it allege that anyspecial circumstances exist herein which would re-quire the Board to reexamine the decision made inthe representation proceeding. With respect to the re-quested information, Respondent has failed to pleadany material fact to rebut the existing presumption ofrelevancy, and thus no material issue of fact existswarranting a hearing. We therefore find that the Re-spondent has not raised any issue which is properly4N.L.R.B. v. Modine Manufacturing Co., 500 F.2d 914 (8th Cir. 1974).5 Amalgamated Clothing Workers of America Winfield ManufacturingCompany, Inc.] v. N.L.R.B., 424 F.2d 818, 828 (D.C.Cir. 1970).6See Pittsburgh Plate Glass Co. v. N.L.R.B., 313 U.S. 146, 162 (1941);Rules and Regulations of the Board, Secs. 102.67(f) and 102.69(c).176 CENTRAL MERCHANDISE CO.litigable in this unfair labor proceeding. Accordingly.we grant the Motion for Summary Judgment.'On the basis of the entire record, the Board makesthe following:FINDINGS OF FACI-I. THE BUSINESS OF RESPONDENTRespondent is a Delaware corporation with an of-fice and place of business located in Houston, Texas,where it is engaged in the business of warehousingand distribution. During the past 12-month period,Respondent purchased and received goods and mate-rials valued in excess of $50,000, which goods andmaterials were shipped to Respondent's facilities inTexas directly from points outside the State of Texas.We find, on the basis of the foregoing, that Respon-dent is, and has been at all times material herein, anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II. THE LABOR ORGANIZATION INVOLVEDTeamsters, General Drivers, Warehousemen &Helpers, Local 968, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1. The unitThe following employees of Respondent constitutea unit appropriate for collective-bargaining purposeswithin the meaning of Section 9(b) of the Act:All regular full-time and regular part-time ware-house employees, truckdrivers, and plant clericalemployees employed by Respondent at its ware-house located at 411 Brisbane, Houston, Texas,excluding all office clerical employees, guards,watchmen, and supervisors as defined in the Act.In its answer to the complaint, Respondent, in addition to denying thecommission of any unfair labor practices, denies that it is doing business as"T.G. & Y. Warehouse" as stated in the caption of the complaint; denies thefact of certification; and denies the representative status of the Union. As-suning that the complaint was incorrectly captioned, this error raises nosubstantive issue, and Respondent's denial of the Union's majority statuswas litigated in the underlying representation proceeding which, as we notedabove, resulted in the Union's certification.2. The certificationOn December 15. 1978, a majority of the employ-ees of Respondent in said unit, in a secret-ballot elec-tion conducted under the supervision of the RegionalDirector for Region 23, designated the Union as theirrepresentative for the purpose of collective bargainingwith Respondent. The Union was certified as the col-lective-bargaining representative of the emplo\ees insaid unit on May 23, 1979, and the Union continuesto be such exclusive representative within the mean-ing of Section 9(a) of the Act.B. The Request To Bargain and Resrpondlent' RctixalCommencing on or about May 29. 1979. and at alltimes thereafter, the Union has requested Respondentto bargain collectively with it as the exclusive collec-tive-bargaining representative of all the employees inthe above-described unit and to provide requested in-formation. Commencing on or about June 8. 1979.and continuing at all times thereafter to date. Re-spondent has refused, and continues to refuse. to rec-ognize and bargain with the Union as the exclusiverepresentative for collective bargaining of all employ-ees in said unit and to provide the Union with re-quested information.Accordingly. we find that Respondent has, sinceJune 8, 1979, and at all times thereafter, refused tobargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit and to provide the Union with requested intor-mation, and that, by such actions, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV. THE EFFECT OF THE UNFAIR LABOR PRACII(FSUPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with its operationsdescribed in section I, above, have a close, intimate,and substantial relationship to trade, traffic. and com-merce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-377 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpropriate unit and, if an understanding is reached,embody such understanding in a signed agreement.We shall also order that Respondent, upon request,provide the Union with information which is neces-sary for, and relevant to, the performance of theUnion's function as bargaining representative.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commencesto bargain in good faith with the Union as the recog-nized bargaining representative in the appropriateunit. See Mar-Jac Poultry Company, Inc., 136 NLRB785 (1962); Commerce Company d/h/a Lamar Hotel.140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5thCir. 1964), cert. denied 379 U.S. 817; Burnett Con-struction Company, 149 NLRB 1419, 1421 (1964),enfd. 350 F.2d 57 (10th Cir. 1965).The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCI.USIONS OF LAWI. Central Merchandise Company, Inc., is an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.2. Teamsters, General Drivers, Warehousemen &Helpers, Local 968, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. All regular full-time and regular part-time ware-house employees, truckdrivers, and plant clerical em-ployees employed by Respondent at its warehouse lo-cated at 411 Brisbane, Houston, Texas, excluding alloffice clerical employees, guards, watchmen, and su-pervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. Since May 23, 1979, the above-named labor or-ganization has been and now is the certified and ex-clusive representative of all employees in the afore-said appropriate unit for the purpose of collectivebargaining within the meaning of Section 9(a) of theAct.5. By refusing on or about June 8, 1979, and at alltimes thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit, and to provide theUnion with requested relevant information, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) of theAct.6. By the aforesaid refusal to bargain and to pro-vide requested information, Respondent has inter-fered with, restrained, and coerced, and is interferingwith, restraining, and coercing. employees in the exer-cise of the rights guaranteed them in Section 7 of theAct, and thereby has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(1 I) of the Act.7. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Cen-tral Merchandise Company, Inc., Houston, Texas, itsofficers, agents, successors, and assigns. shall:I. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Teamsters, General Driv-ers, Warehousemen & Helpers, Local 968, affiliatedwith International Brotherhood of Teamsters, Chauf-feurs, Warehousemen & Helpers of America. as theexclusive bargaining representative of its employeesin the following appropriate unit:All regular full-time and regular part-time ware-house employees, truckdrivers, and plant clericalemployees employed by Respondent at its ware-house located at 411 Brisbane, Houston, Texas,excluding all office clerical employees, guards,watchmen, and supervisors as defined in the Act.(b) Refusing to provide the Union with requestedinformation which is necessary for, and relevant to,the performance of the Union's function as bargain-ing representative.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Provide the Union with requested informationwhich is necessary for, and relevant to, the perform-ance of the Union's function as bargaining represent-ative.178 CENTRAL. MERCHANDISE CO.(c) Post at its 411 Brisbane, Houston, Texas. loca-tion copies of the attached notice marked "Appen-dix."8Copies of said notice, on forms provided by theRegional Director for Region 23, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.I In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Team-sters, General Drivers, Warehousemen & Help-ers, Local 968, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, as the exclu-sive representative of the employees in the bar-gaining unit described below.We wIi.i. NOT refuse to provide the Union withrequested information which is necessary for,and relevant to, the performance of the Union'sfunction as bargaining representative.WE WiL.. NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE wlt.l., upon request, bargain with theabove-named Union. as the exclusive representa-tive of all employees in the bargaining unit de-scribed below, with respect to rates of pay.wages, hours, and other terms and conditions ofemployment and, if an understanding is reached.embody such understanding in a signed agree-ment. The bargaining unit is:All regular full-time and regular part-timewarehouse employees, truckdrivers, and plantclerical employees employed by Respondentat its warehouse located at 411 Brisbane,Houston, Texas, excluding all office clericalemployees, guards. watchmen, and supervisorsas defined in the Act.WE WILL provide the Union with requestedinformation which is necessary for, and relevantto, the performance of the Union's functions asbargaining representative.CENTRAL MERCHANDISE COMPANY, IN('.379